UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CARMINE P. AMELIO; ALFONSO AMELIO;
AND PAUL AMELIO,

                             Plaintiffs,
                                                                   20-CV-6277 (LLS)
                     -against-
                                                                        ORDER
FISCHER & BURSTEIN, P.C.; HARRY H.
BURSTEIN; AND ADRIANA RODRIGUEZ,

                             Defendants.

LOUIS L. STANTON, United States District Judge:

       By order dated March 1, 2021, the Court dismissed this action for lack of subject-matter

jurisdiction, under Fed. R. Civ. P. 12(h)(3). The Court entered judgment on March 2, 2021. On

April 30, 2021, the Court received from Plaintiff Carmine Amelio a motion for an extension of

time to file a notice of appeal,1 along with a notice of appeal. (ECF 10-11.)

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if a party moves for an

extension of time within thirty days of the expiration of the time to file notice of appeal, and if

the moving party shows excusable neglect or good cause. See Fed. R. App. P. 4(a)(5)(A) (allows

an extension of thirty days, i.e. until May 3 20212).




       1
           The motion for an extension of time is signed only by Plaintiff Carmine Amelio.
       2
          The district court’s authority to extend the time to file a notice of appeal in this case
expired 60 days after entry of the judgment, on May 1, 2021, which was a Saturday. Under Rule
6(a) of the Federal Rules of Civil Procedure, because the deadline for Plaintiffs to file a motion
for an extension to file a notice of appeal fell on a Saturday, Plaintiffs actually had until the
following Monday, May 3, 2021, to file the motion. See also Fed. R. App. P. 26(a).
       Plaintiff Carmine Amelio filed the motion for an extension of time within thirty days of

the expiration of the time to file a notice of appeal. He asserts that he was unable to file a timely

notice of appeal because of issues relating to the COVID-19 pandemic. The Court grants the

motion for an extension of time.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs and note service

on the docket. The Court grants Plaintiff Carmine Amelio’s motion for an extension of time to

appeal (ECF No. 10). The notice of appeal Plaintiffs filed on April 30, 2021 was timely filed.

SO ORDERED.

 Dated:    May 3, 2021
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  2
